Citation Nr: 0304394	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the low back with cervical and thoracic problems.

2.  Entitlement to an increased initial evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial evaluation for a left 
knee disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for right 
foot disability, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable initial evaluation for right 
hip bursitis.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1986 to June 1996, 
with nine years of prior active service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this case in May 
2000 for development of the record.  The case has now been 
returned for appellate consideration.

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board in July 1998.  A 
transcript of the hearing is of record.

As the appeal regarding the evaluations for right and left 
knee disabilities, right foot disability, and right hip 
bursitis involves original claims, the Board has framed the 
issues as shown on the title page.  Fenderson v. West, 12 
Vet. App. 119 (1999).




FINDINGS OF FACT

1.  A diagnosis of a chronic low back disability is not 
present.

2.  The veteran's right knee disability is productive of no 
more than slight limitation of motion with pain; no evidence 
of recurrent subluxation or laxity is present.

3.  The veteran's left knee disability is productive of no 
more than slight limitation of motion with pain; no evidence 
of recurrent subluxation or laxity is present.

4.  The veteran's right hallux valgus disability is primarily 
manifested by complaints of  pain, but does not produce 
symptoms which approximate amputation of the great toes with 
removal of the metatarsal head, or clinical evidence of 
malunion or nonunion of the metatarsal/tarsal bones.

5.  The veteran's bursitis of the right hip is manifested by 
subjective complaints of pain and tenderness with no 
limitation of motion of the hip.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in, or 
aggravated by, active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 38 
C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 
7, 2002).

2. The criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, including §§ 3.321(b)(1), 
4.3, 4.7, 4.71a, Diagnostic Code 5257 (2002).

3. The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, including §§ 3.321(b)(1), 
4.3, 4.7, 4.71a, Diagnostic Code 5257 (2002).

4. The criteria for an initial rating in excess of 10 percent 
for a right foot disability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 3.321(b)(1), 4.3, 4.7, 4.71a, Diagnostic Code 
5280 (2002).

5.  The criteria for an initial compensable evaluation for 
bursitis of the right hip are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including §§ 
3.321(b)(1), 4.3, 4.7, 4.71a, Diagnostic Code 5019 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that VA's duty to notify the veteran 
of the information and evidence needed to substantiate a 
claim, and duty to assist in the development of evidence to 
support the claim, have been met.  By rating decisions, 
statement of the case, supplemental statements of the case, 
and VA letters, including a June 200 letter, and prior Board 
remand, the veteran has been informed of the reasons and 
bases for VA's action, the applicable law, the evidence the 
veteran needed to submit, and VA's development activity.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and VA examinations.  Probative evidence, 
not included in the file, has not been identified.  The Board 
is unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include a VA examination.  
There is no identified probative evidence which remains 
outstanding.  In sum, the Board finds that VA has complied 
with the notice and duty-to-assist provisions of VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the veteran's service medical records reveals 
that the veteran was seen on several occasions with 
complaints of low back pain and was diagnosed with mechanical 
low back pain.  In a 1978 x-ray report of the lumbosacral 
spine, it was noted that there was slight S-type scoliosis of 
the lumbar spine with a superior convexity to the right and 
inferior to the left.  The vertebra and intervertebral disc 
space did not show radiographic abnormalities.  In an October 
1993 MRI report of the lumbar spine, it was noted that there 
was evidence of dry discs at the L4-5 and L5-S1 levels.  
There was a mild central bulge at the two disc levels which 
was stated to not be neurologically significant.  There was 
no compression of the spinal sac or neural foramina.  The 
remaining discs were normal.  There was no abnormal bone 
marrow signal.  The conclusion was dry discs at L4 and L5 
with slight central bulge at L4 and L5 which was not 
neurologically significant.  No other abnormality of the 
lumbar spine was found.  In a November 1994 radiology report 
of the lumbar spine, mild osteophytes at L5 were recorded.  
There were riblets attached to L1.  There was mild upper 
scoliosis.  The vertebral bodies were intact and it was noted 
that there might be minimal narrowing of L5-S1.  The 
impression was mild degenerative changes and structural 
deformity; no fracture.  The discharge examination was 
negative for any findings, treatment, or diagnosis pertaining 
to the veteran's back.

The veteran underwent a VA general medical examination in 
July 1996.  She provided a history pain in the knees which 
was diagnosed as patella femoral syndrome.  The symptoms 
consisted of pain while going up and down the stairs.  In 
1988 she had arthroscopic surgery of both knees and a 
diagnosis of chondromalacia was made.  She stated that she 
had a right bunionectomy and removal of sesamoid bone of the 
first metacarpal area and that she had bursitis of the right 
hip.  She complained of stiffness in the knees, right hip and 
back.  She stated that there was no radiculopathy.  She 
complained of some pain in the area of the bunionectomy.  
Examination of the knees revealed a range of motion from 0 to 
140 degrees bilaterally, with no crepitation, no swelling, 
and no effusion.  Anterior cruciate ligaments and posterior 
cruciate ligament were intact.  No patella subluxation was 
noted.  Forward flexion and extension of the cervical spine 
was 30 degrees, lateral flexion was to 40 degrees, and left 
and right rotation was to 55 degrees.  Range of motion of the 
hip was unremarkable.  Forward flexion of the lumbar spine 
was to 90 degrees, extension was to 30 degrees, lateral 
flexion was to 30 degrees, and rotation was to 40 degrees.  
There was no pain on flexion or extension of the lumbar 
spine.  Examination of the feet revealed a well healed scar 
with no recurrence of the bunion noted.  X-rays of the lumbar 
spine were deferred by the examiner.  It was noted that a 
1993 MRI of the spine was unremarkable.  X-ray of the 
cervical spine revealed that height spaces of the vertebral 
bodies, joint spaces, and pedicles showed no abnormalities.  
The impression was a negative study.  X-rays of both knees 
revealed no significant abnormalities, negative study.  X-
rays of the right foot revealed hallux valgus deformity of 
the great toe with possible very early arthritic changes of 
the head of the 1st metatarsal bone, minor abnormality.

The diagnosis was patellofemoral syndrome, possible 
chondromalacia of the knees, with essentially normal range of 
motion.  Right foot bunionectomy, subjective complaints of 
pain, but no recurrence, scar was well-healed.  Bursitis of 
the right hip, x-rays were not done because of female organ 
exposure.  Lumbosacral spine, mechanical back pain syndrome, 
range motion of the lumbosacral spine was entirely normal, 
there was no evidence of spinal stenosis or nerve root 
compression.  Range of motion of the cervical spine was 
entirely normal, no injury, no evidence of radiculopathy was 
noted.  There was no abnormality of the thoracic spine, other 
than spasms of the paravertebral muscles, secondary to the 
lumbar and sacral condition, no history of compression 
fracture or congenital abnormalities of the dorsal spine.    

In an August 1996 rating decision, the RO granted service 
connection for disability of both knees, for a right foot 
disorder, and for bursitis of the right hip.  Each disorder 
was assigned a noncompensable evaluation, effective July 1, 
1996.

In a February 1997 VA outpatient treatment record, the 
assessment was knee pain,  with clinically no abnormality 
noted.

The veteran underwent a VA orthopedic examination in June 
1997.  Examination of the knees revealed no swelling, 
deformity, lateral subluxation, lateral instability, or 
nonunion.  The veteran did have pain when pressure was 
applied to the right knee on the patella medially, and in the 
tibial fibular joint area.  In the left knee, there was pain 
over the outer area of the joint capsule and toward the 
tibial fibular joint area.  Range of motion was from 0 to 120 
degrees of flexion on the right, and 0 to 120 degrees of 
flexion on the left.  The diagnosis was patellofemoral 
syndrome, with no clicking or pain on grind testing.  It was 
noted that anteriorly and posteriology, the knee appeared to 
be stable and that bilateral views of the knees would be 
obtained.

In a July 1997 VA outpatient treatment record, examination of 
the knees revealed increased ligamentous laxity especially in 
the left knee.  It was indicated that x-rays of the knees 
revealed mild degenerative changes.  The assessment was 
chronic knee pain with symptoms suggesting patellar femoral 
syndrome.

In a September 1997 VA outpatient treatment record, bilateral 
knee pain was noted with possible anterior cruciate ligament 
injury of the left knee.

A September 1997 VA radiology report revealed normal bone and 
joint of both knees.

In a November 1997 VA outpatient treatment record, it was 
recorded that examination of both knees was normal except for 
slight varus laxity of both knees.

The veteran testified at a July 1998 hearing before the 
undersigned member of the Board, that she suffered from pain 
on use of each knee, as well as her right hip and right foot.  
She stated that she needed medication for the various pains 
and that they limited her activity.  She said that the pains 
were caused by various activities such as driving, sleeping 
in bed, sitting down, and arising from the toilet.  In light 
of the veteran's testimony and the evidence of record before 
the Board at that time, the case was remanded to the RO for 
additional development of the record.  In particular, the RO 
was requested to provide the veteran with a VA examination in 
which the examiner was to assess the extent of functional and 
industrial impairment caused by the veteran's service-
connected disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In an August 1998 VA outpatient treatment record, the veteran 
requested bilateral knee support braces.  It was noted that 
previous braces were provided in 1997 but that those braces 
were all stretched out.  It was noted that the veteran 
continued to have joint pain that she underwent a 
bunionectomy in 1996 but now it was starting to swell and 
hurt again.  Examination of the right foot revealed that the 
1st metatarsal joint was larger when compared to the left.  
There was no sign of infection.

The veteran underwent a VA orthopedic examination in August 
2000.  She complained of continuous pain in both knees, 
specifically in the inner part of the knees.  She felt that 
sometimes her knees were locking on her.  She rated the pain 
in her knees as a four or a five on a scale of one to ten.  
There were days that the pain was really aggravating.  She 
stated that she took Naprosyn for the pain.  Cold and rainy 
weather tended to make her knees ache more.  Some increase in 
activity also had a tendency to make the knees worse.  She 
did not experience periods of dislocation or recurrent 
subluxation.  She did feel like her right kneecap was out of 
place sometimes.  With regard to her right hip, the veteran 
stated that there is a burning sensation in the hip and that 
it is worse when she is walking on unsteady ground or 
sleeping.  She stated that she could not sleep on the right 
side due to the aching in the hip.  With regard to her right 
foot, the veteran stated that the area of the surgery of her 
right foot is very sensitive and very tender to pressure.  
She indicated that she was currently receiving treatment for 
her right foot at the VA and that it was getting somewhat 
better.  On scale of one to ten, she stated that the pain in 
her right foot was a two or three.  The veteran described her 
occupation as a counselor.  She reported that she does not do 
much walking on the job.  She has been at her present job for 
about a year and half, and her hip, knee, or foot pain does 
not really put any limitations on her job.  She has not 
missed any days of work during the last year and a half.  She 
did not use any prosthesis.  She used a brace as needed on 
her knees, and she used some inserts in her shoes.  

Examination of the right hip revealed no limitations with 
range of motion, but there was some significant tenderness to 
pressure in the hip joint, to the point that the veteran 
almost jumped due to the pain.  The flexion of the hip was 
from 0 to 125 degrees, without any pain.  Abduction of the 
hip joint was from 0 to about 30 degrees, with mild 
tenderness at 30 degrees, and from 0 to 20 degrees in 
adduction, with no pain at that level.  Examination of the 
right knee range of motion was from 0 to about 125 degrees 
with minimal complaints aching at 120 degrees.  There was 
some significant tenderness in the inner part of her knees.  
When asked to tighten the quad muscles, the veteran had 
significant complaints of pain in the lateral tendon area.  
The patella appeared slightly towards the out part of her 
knee.  There was no obvious weakness to the muscle or joint.  
There was no pain with pulling the knee joint, but there was 
some obvious problems with pain with either pulling in the 
lateral and collateral ligaments.  The left knee had a very 
similar examination.  The range of motion was from 0 to 125 
degrees with no pain, with that type of range of motion, but 
there was some tenderness in the inner part of the knee and 
there was also tenderness when asked to tighten the quad 
muscle.  The veteran was asked to walk up and down the 
stairs.  There were no obvious limitations, but she did look 
somewhat guarded.  On examination of the right foot, there 
were no limitations on the range of motion of her ankle.  The 
area of the surgery next to her great toe was very tender and 
sensitive to touch and pressure.  The great toe was also 
painful with range of motion.  There was no evidence of 
swelling or diminished sensation or numbness in the toe or 
surgical area.  

The examiner concluded that the veteran's history of pain in 
both of her knees was likely due to early degenerative joint 
disease and chondromalacia.  It was the examiner's opinion 
that the injuries did not create any significant limitation 
to the veteran's occupational duties or functional abilities.  
It was stated that the knee pain may create some limitations 
during episodes of flare-ups where the veteran has get off 
her feet and rest, however, that was not her normal routine 
at work.  The veteran stated that she did had not missed any 
days of work, and that obviously this did not create any 
specific limitations for her.  The examiner stated that the 
right hip pain was likely due to chronic bursitis, which did 
not create any specific functional limitations at any time.  
The problems with the foot pain was likely due to the 
deformity in the x-ray of hallux valgus causing some 
limitations on her ability to flex that foot and limiting 
some physical activities.  There was no weakness or 
incoordination in any of the joint in question. 

In a July 2002 rating decision, the RO granted 10 percent 
evaluations for each of the knees and a 10 percent evaluation 
for bunionectomy, hallux valgus deformity, effective July 1, 
1996.

Service Connection Claim

Service connection may be established for disability 
resulting from disease or injury contracted in the line of 
duty, 38 U.S.C.A. § 1110; for a chronic disease, including 
arthritis, if manifest or aggravated to a degree of 10 
percent or more within one year from the date of separation 
from such service, 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 
C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002), or for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection based on chronicity may be 
established when (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107. However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The requirements for entitlement to service connection for a 
low back disability have not been met. The competent evidence 
of record does not demonstrate a current chronic low back 
disability. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran's service medical records document several visits 
for complaints of low back pain and the assessments were 
mechanical low back pain.  Radiology reports taken during 
service were essentially unremarkable except for a November 
1994 report, in which the physician noted mild degenerative 
changes and structural deformity of the lumbar spine.  
Following a VA examination in July 1996, the examiner once 
again provided a diagnosis of mechanical low back pain and 
noted that range of motion of the lumbosacral spine was 
entirely normal (with no pain on  flexion or extension of the 
spine).  It was further noted that there was no evidence of 
spinal stenosis or nerve root compression.  Range of motion 
of the cervical spine was entirely normal with no evidence of 
radiculopathy and there was no abnormality of the thoracic 
spine.  Thus, the Board must conclude that a chronic low back 
disability has not been demonstrated.

The veteran's complaints of low back pain and are 
acknowledged. But, these symptoms alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 
supra.  Additionally, while the veteran is competent to 
attest to experiencing pain in the lumbar spine, she is not 
competent to render a diagnosis of a chronic low back 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Objective evidence establishing the presence of a current 
disability must be of record.  Here no such evidence is 
present.  Accordingly, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluations

Where a veteran has been awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating, or the veteran withdraws such.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 
35 (1993).  Additionally, separate ratings can be assigned 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes 
identify the various disabilities.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civil occupations. Generally, the degrees specified are 
considered adequate to compensate for considerable loss of 
working time from excacerbations or illnesses proportionate 
to the severity of the several grades of disabilities.  38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  The elements to be considered primarily 
include the reduction in the joint's normal excursion of 
movement on different planes in conjunction with factors such 
as less or more movement than normal, weakened movement, 
incoordination, and swelling or instability.  Painful motion 
is also a factor of disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.

Bilateral knee disabilities

The veteran has appealed the RO's initial evaluation for the 
service-connected right and left knee disabilities.  In 
August 1996, the RO evaluated each disability as 
noncompensable, effective July 1, 1996, under Diagnostic Code 
5257.  In July 2002, the RO increased each knee evaluation to 
10 percent effective July 1, 1996, under 38 C.R.R. Part 4, 
Diagnostic Codes 5003 and 5010.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation; moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation; and 
severe recurrent subluxation or lateral instability warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran's knee disabilities can also be rated under 
diagnostic codes 5260 and 5262.  Under diagnostic code 5260, 
leg flexion limited to 60 degrees warrants a zero percent 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Leg extension limited to 5 degrees warrants a zero percent 
rating, to 10 degrees warrants a 10 percent rating, to 15 
degrees warrants a 20 percent rating, to 20 degrees warrants 
a 30 percent rating, to 30 degrees warrants a 40 percent 
rating, and to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A review of the clinical evidence establishes that the 
veteran's disability picture more nearly approximates the 
criteria for no more than a 10 percent rating for the 
service-connected right and left knee disabilities under 
either Diagnostic Code 5257, Diagnostic Code 5260 or 
Diagnostic Code 5261.  Apart from a July 1997 VA treatment 
record which notes increased ligamentous laxity and a 
November 1997 VA treatment record which notes slight varus 
laxity of the both knees, the clinical evidence overall 
suggests that neither knee is productive of moderate 
subluxation or laxity.  Instead, the clinical evidence 
overall shows no evidence of dislocation, no crepitation, no 
swelling, no effusion, or patella instability. 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257.

The evidence also shows that the veteran's disability was 
productive of no more than slight limitation of motion with 
pain. Clinical findings overall establish that range of 
motion tests for each knee generally ranged from full range 
of motion to zero degrees extension to 125 degrees flexion. 
38 C.F.R. § 4.71a, Table II, normal range of motion of the 
knee is from zero degrees extension to 140 degrees flexion. 
There is no evidence of flexion limited to 30 degrees or 
extension limited to 15 degrees. Thus, even when considering 
the veteran's complaints of pain in conjunction with her 
limitation of motion, the evidence preponderates against the 
claim. 

The provisions of diagnostic code 5256 have also been 
considered. There is no evidence demonstrating ankylosis of 
the either knee. Application of this provision is not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).

Additionally, even though the August 2000 examiner opined 
that the veteran's bilateral knee was likely to due to early 
degenerative joint disease, there is no specific x-ray 
evidence of degenerative joint disease of either knee.  
However, if in fact there was x-ray evidence of degenerative 
joint disease of either knee, a separate rating based on 
arthritis of the knees would not be warranted. Clinical 
findings establish that the veteran's range of motion was not 
limited to a compensable degree, even with consideration of 
functional loss due to pain, as flexion of either knee was 
not limited to 45 degrees, nor was extension limited to 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261; 
VAOPGCPREC 9-98.

Furthermore, the August 2000 examiner stated that the 
veteran's bilateral knee disability did not create any 
significant limitation with regard to the veteran's 
occupational duties or functional abilities.  It was stated 
that the knee pain may create some limitations during periods 
of flare-ups where the veteran has to get off her feet and 
rest, however, the veteran's work schedule did not require 
her to remain on her feet for prolonged periods.  The veteran 
stated that she had not missed any days of work due to her 
disabilities.  Thus, the Board concludes that any functional 
limitations imposed by the veteran's bilateral knee 
disabilities are contemplated by the 10 percent evaluations 
assigned and a higher evaluation is not warranted.  DeLuca, 
supra.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent for either knee disability 
at any time during the rating period on appeal.  As such, 
staged ratings are not warranted.

Right foot disability

The veteran has appealed the RO's initial evaluation for the 
service-connected right foot disability.  In August 1996, the 
RO evaluated the disability as noncompensable, effective July 
1, 1996, under Diagnostic Codes 5003-5280.  In July 2002, the 
RO increased the evaluation to 10 percent effective July 1, 
1996.

Unilateral hallux valgus is rated 10 percent disabling if 
operated with resection of the metatarsal head, and also as 
10 percent disabling if severe, equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The 
veteran is now in receipt of the maximum schedular rating for 
hallux valgus of the right foot. Thus, no higher rating is 
available for her disability under Diagnostic Code 5280.

The Board notes that although 10 percent is the maximum 
rating available for unilateral hallux valgus, there are 
other diagnostic codes that potentially relate to impairment 
of the foot. Thus, the Board has considered whether any of 
these codes is appropriate in this case, as the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Malunion or nonunion of the tarsal or metatarsal bones is 
evaluated as 30 percent disabling for severe conditions, 20 
percent for moderately severe and 10 percent for a moderate 
disability.  A 40 percent evaluation is warranted for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Code 5283.  
However, as x-ray examination has not shown malunion or 
nonunion of the tarsal or metatarsal bones, and there has 
been no demonstration of functional impairment comparable to 
loss of use of the right foot, this code does not afford a 
higher rating.

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 
5171.  In this case, the veteran's great toe has not been 
amputated.  Thus, Code 5171 is not for application in this 
case.

Likewise, the Board notes that the record contains no 
objective indication that the veteran's symptomatology is due 
to (or analogous to) acquired flatfoot, bilateral weakfoot, 
claw foot, or metatarsalgia. Thus, the rating criteria 
pertaining to those disabilities are not for application. See 
Codes 5276, 5277, 5278, and 5279.

Other foot injuries are rated 30 percent disabling when 
severe, 20 percent when moderately severe and 10 percent when 
moderate, with 40 percent for actual loss of use of the foot. 
38 C.F.R. § 4.71a, Code 5284. In this case, however, there is 
no indication that the veteran's right foot symptomatology is 
more accurately contemplated as an "other foot injury," in 
contrast to specific rating criteria for hallux valgus.  The 
veteran's symptoms have been attributed to hallux valgus.  
Thus, the Board finds that 38 C.F.R. § 4.71a, Code 5280, 
which specifically addresses a diagnosis of hallux valgus, is 
the most appropriate rating criteria.

The Board also notes that a July 1996 VA x-ray report 
revealed hallux valgus deformity of the great toe with 
possible very early arthritis changes.  Thus, the Board has 
considered the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, which provide that degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 

The Board notes that, even assuming that the veteran has 
arthritis of the feet, a separate 10 percent rating for 
arthritis in addition to the currently assigned 10 percent 
rating for right hallux valgus, is not be warranted. In this 
case, any pain symptomatology resulting from arthritis is 
contemplated in the rating for hallux valgus. Thus, a 
separate rating, in addition to that assigned for hallux 
valgus because of arthritis would constitute pyramiding.

In sum, the Board finds that 38 C.F.R. § 4.71a, Code 5280, 
which specifically addresses the diagnosis of hallux valgus, 
provides the most appropriate rating criteria. As set forth 
above, the veteran is currently receiving the maximum rating 
available under that Code.  As the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for right hallux valgus, the benefit of the 
doubt doctrine is not applicable, and an increased initial 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Right hip disability

Service connection was granted for bursitis of the right hip 
and was evaluated by the RO as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5019 (bursitis).  A note to 
Diagnostic Codes 5013 to 5024 provides that these 
disabilities will be rated on limitation of motion of the 
affected part. Id.

Given the disability evaluation currently assigned the 
veteran's service-connected right hip disability, a higher 
evaluation is warranted under potentially applicable 
Diagnostic Codes if the right hip is ankylosed (Diagnostic 
Code 5250); or there is limitation of thigh flexion to 30 
degrees (20 percent), limitation of thigh flexion to 20 
degrees (30 percent), limitation of thigh flexion to 10 
degrees (40 percent) (Diagnostic Code 5252); or limitation of 
rotation of thigh, cannot toe-out more than 15 degrees, or 
limitation of abduction of thigh (cannot cross legs) (10 
percent) (Diagnostic Code 5253).  See 38 C.F.R. § 4.71a 
(2002).

Initially, a review of all the evidence of records reveals 
that the veteran does not have ankylosis of the right hip. 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  Although the 
veteran expressed pain and tenderness in the right hip, the 
veteran was able to move her right hip at the VA 
examinations. Therefore, she does not meet the schedular 
requirement to be awarded a compensable evaluation under 
Diagnostic Code 5250.  38 C.F.R. § 4.71a (2002).

Whether evaluating the veteran's right hip disability under 
Diagnostic Codes 5250 or 5253, a higher evaluation is not 
warranted.  The July 1996 and August 2000 VA examinations 
revealed no limitations with range of motion of the hip. 
(Full range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction. 38 C.F.R. § 4.71-3, 
Plate II (2002).)  Therefore, because the clinical evidence 
of record demonstrates no limitation of motion, a higher 
evaluation is not warranted based on the objective clinical 
findings of loss of motion, even with consideration of 
functional impairment due to pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.

In this regard, the Board notes that the August 2000 examiner 
specifically concluded that although the veteran experienced 
pain in the right hip, the bursitis did not create any 
functional limitations at any time.  DeLuca, supra. 

Extra-schedular consideration

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2002).  
There is no showing that any of the veteran's service-
connected bilateral knee disabilities, right hip bursitis, or 
right foot disability presents such an exceptional or unusual 
disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for any of the 
disabilities during the appeal period.  In the absence of 
evidence of any evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating for any the veteran's service-connected disabilities 
is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Service connection for herniated nucleus pulposus of the low 
back with cervical and thoracic problems is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
right foot disability is denied.

Entitlement to an initial compensable evaluation for right 
hip bursitis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

